Citation Nr: 1609838	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  13-01 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

Pursuant to his request, as set forth in his substantive appeal received by VA in January 2013, the Veteran was scheduled to appear at a videoconference hearing before the Board in early 2016.  However, prior to the conduct of that hearing, the Veteran by way of correspondence received by VA in February 2016 withdrew his request for a hearing and, as such, no request for a hearing remains pending.  


REMAND

The Veteran through his representative argues that a VA medical opinion obtained following the conduct of a VA medical examination in April 2011 is inadequate as it was speculative, not fact-based, and without consideration of the Veteran's statements as to the existence of inservice and postservice back complaints.  It, too, is noted that the VA examiner in April 2011 reported the need to obtain additional medical records relating to the status of the Veteran's back prior to his involvement in a work-related motor vehicle accident in which he sustained a low back injury.  Finally, it is contended that service treatment records identify complaints and findings of low back disablement and that the Veteran had further back complaints during postservice years, and on that basis, remand for an additional VA examination and solicitation of a medical opinion as to the nexus of the Veteran's current back disability to military service is sought.  

The Board concurs that the VA medical opinion of April 2011 is inadequate and that remand to obtain evidence of the nature of any existing back disorder from the time of the Veteran's service separation until lumbar surgery in April 1991 and, also, to secure further medical opinion is required.  In addition, there is confusion within the existing record on appeal as to the Veteran's receipt of disability benefits from the Social Security Administration (SSA).  In a deferred rating decision of June 2014, VA personnel indicated that VISTA, one of VA's data gathering systems, showed that the Veteran was in receipt of SSA disability benefits, with the date of entitlement being in April 1991; however, the SSA reported in October 2014 that the Veteran had applied for SSA benefits, but that no medical records were obtained.  This was not followed by any formal determination by the RO as to the unavailability of the Veteran's SSA records.  Further actions in this regard are needed as well on remand.  

Accordingly, this appeal is REMANDED for the following actions:

1.  Ascertain whether the Veteran was found to be entitled to SSA disability benefits prior to any conversion to retirement insurance benefits, and, if so, determine the date of entitlement and undertake efforts to obtain all examination and treatment records developed and/or utilized by SSA in determining the Veteran's entitlement to SSA disability benefits, for inclusion in his VA claims folder.  Take all appropriate action to obtain all available records. 

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for back complaints since service.  After securing the necessary release, take all appropriate action to obtain these records, including any VA treatment records not already on file, particularly any such records compiled from 1968 to 1991.  

3.  The Veteran should also be asked to provide clarifying details of the injury leading to lumbar surgery in or about April 1991, as well as the names and addresses of those medical professionals who evaluated and/or treated him as a result of that injury, and whether any claim was made for Workers' Compensation benefits, and what the outcome was as to any such claim.  He should also be asked to provide all pertinent medical and administrative records developed in connection with any such claim or authorize VA to obtain those records on his behalf for inclusion in his VA claims folder.  

Depending upon the response, the AOJ should then, as applicable, obtain all pertinent records of examination and/or treatment, and those compiled in connection with any Workers' Compensation Board actions, and add same to the Veteran's claims file.  

4.  Thereafter, afford the Veteran an additional VA medical examination in order to assess more clearly the nature and etiology of any existing back disorder and to obtain medical opinion as to the likelihood that the Veteran's claimed back disorder is of service origin.  The electronic claims file in its entirety should be made available to the VA examiner for use in the study of this case.  That examination should entail a complete medical history, clinical evaluation, and any and all diagnostic testing deemed necessary by the VA examiner.  All pertinent diagnoses should be fully outlined.   

Upon completion of the above, the VA examiner should be asked to provide a medical opinion as to the following, along with a complete rationale for each opinion offered.  

a)  Is it at least as likely as not (50 percent or greater probability) that any disorder of the Veteran's back had its onset in service, or is otherwise attributable to military service of the Veteran or any event thereof, including complaints and findings of back pain and spasm occurring in service?  The Veteran's statements as to the existence of inservice and postservice complaints and manifestations of his claimed back disorder should be fully considered and evaluated.  

b)  Is it at least as likely as not (50 percent or greater probability) that any disorder involving arthritis of the back was present during the one-year period following the Veteran's discharge from active duty in August 1968?

5.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence and all governing legal authority.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should then be allowed for response, before the case is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



